

GUARANTY AGREEMENT
 
THIS GUARANTY AGREEMENT (this “Guaranty”) is made as of June 30, 2010 by and
between Omniresponse, Inc., a Nevada corporation, OmniReliant Acquisition Sub,
Inc., a Nevada corporation, Designer Liquidator, Inc., a Nevada corporation,,
OmniResponse Cleaning Solutions, Inc., a Florida corporation, Dual Saw, Inc., a
Florida corporation, OmniResponse Safety Solutions, Inc., a Florida corporation
and OmniReliant Corp., a Florida corporation (each a “Guarantor” and
collectively, the “Guarantors”), and Vicis Capital Master Fund (“Vicis”), a
sub-trust of Vicis Capital Series Master Trust, a unit trust organized and
existing under the laws of the Cayman Islands.
 
RECITALS
 
WHEREAS, each Guarantor is a wholly owned subsidiary of OmniReliant Holdings,
Inc., a Nevada corporation (“Issuer”).
 
WHEREAS, pursuant to a Securities Purchase Agreement of even date herewith by
and between Vicis and Issuer (as amended or modified from time to time, the
“Purchase Agreement”), Issuer has issued (i) 5,000,000 shares of the Issuer’s
Series G Convertible Preferred Stock, par value $.00001 per share ( the
“Preferred Shares”), to Vicis.
 
WHEREAS, it is a condition precedent to Vicis entering into the Purchase
Agreement and acquiring the Preferred Shares that each Guarantor execute and
deliver to Vicis a guaranty in the form hereof.
 
WHEREAS, this is the Guaranty Agreement referred to in the Purchase Agreement.
 
NOW, THEREFORE, in consideration of the recitals and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
each Guarantor hereby agrees with Vicis as follows:
 
ARTICLE 1
DEFINITIONS
 
When used in this Guaranty, capitalized terms shall have the meanings specified
in the Purchase Agreement, the preamble, the recitals and as follows:
 
1.1           Event of Default.  “Event of Default” shall have the meaning
specified in the Purchase Agreement.
 
1.2           Guaranty.  “Guaranty” shall mean this Guaranty, as the same shall
be amended from time to time in accordance with the terms hereof.
 
1.3           Law.  “Law” shall mean any federal, state, local or other law,
rule, regulation or governmental requirement of any kind, and the rules,
regulations, interpretations and orders promulgated thereunder.

 
 

--------------------------------------------------------------------------------

 
 
1.4           Obligations.  “Obligations” shall mean (a) the redemption of, and
payment of dividends on, the Preferred Shares, and any renewal, extension or
refinancing thereof; (b) all debts, liabilities, obligations, covenants and
agreements of the Issuer and each Guarantor contained in the Transaction
Documents; and (c) any and all other debts, liabilities and obligations of each
Guarantor and of Issuer to Vicis.
 
1.5           Person.  “Person” shall mean and include an individual,
partnership, corporation, trust, unincorporated association and any unit,
department or agency of government.
 
ARTICLE 2
THE GUARANTY
 
2.1           The Guaranty.  Each Guarantor, for itself, its successors and
assigns, hereby unconditionally and absolutely guarantees to Vicis the full and
complete payment and performance when due (whether at stated maturity, by
acceleration or otherwise) of each of the Obligations.  This is a guaranty of
payment and performance and not of collection.
 
2.2           Waivers and Consents.
 
(a)           Each Guarantor acknowledges that the obligations undertaken herein
involve the guaranty of obligations of a Person other than such Guarantor and,
in full recognition of that fact, such Guarantor consents and agrees that Vicis
may, at any time and from time to time, without notice or demand, and without
affecting the enforceability or continuing effectiveness hereof:  (i)
supplement, modify, amend, extend, renew, accelerate or otherwise change the
time for payment or the other terms of the Obligations or any part thereof,
including without limitation any increase or decrease of the principal amount
thereof or the rate(s) of interest thereon; (ii) supplement, modify, amend or
waive, or enter into or give any agreement, approval or consent with respect to,
the Obligations or any part thereof, or any of the Transaction Documents or any
additional security or guaranties, or any condition, covenant, default, remedy,
right, representation or term thereof or thereunder; (iii) accept new or
additional instruments, documents or agreements in exchange for or relative to
any of the Transaction Documents or the Obligations or any part thereof; (iv)
accept partial payments on the Obligations; (v) receive and hold additional
security or guaranties for the Obligations or any part thereof; (vi) release,
reconvey, terminate, waive, abandon, fail to perfect, subordinate, exchange,
substitute, transfer and/or enforce any security or guaranties, and apply any
security and direct the order or manner of sale thereof as Vicis in its sole and
absolute discretion may determine; (vii) release any Person from any personal
liability with respect to the Obligations or any part thereof; (viii) settle,
release on terms satisfactory to Vicis or by operation of applicable Law or
otherwise, liquidate or enforce any Obligations and any security or guaranty in
any manner, consent to the transfer of any security and bid and purchase at any
sale; and/or (ix) consent to the merger, change or any other restructuring or
termination of the corporate existence of Issuer or any other Person, and
correspondingly restructure the Obligations, and any such merger, change,
restructuring or termination shall not affect the liability of such Guarantor or
the continuing effectiveness hereof, or the enforceability hereof with respect
to all or any part of the Obligations.

 
-2-

--------------------------------------------------------------------------------

 

(b)           Upon the occurrence and during the continuance of any Event of
Default, Vicis may enforce this Guaranty independently of any other remedy,
guaranty or security Vicis at any time may have or hold in connection with the
Obligations, and it shall not be necessary for Vicis to marshal assets in favor
of Issuer, any other guarantor of the Obligations or any other Person or to
proceed upon or against and/or exhaust any security or remedy before proceeding
to enforce this Guaranty.  Each Guarantor expressly waives any right to require
Vicis to marshal assets in favor of Issuer or any other Person or to proceed
against Issuer or any other guarantor of the Obligations or any collateral
provided by any Person, and agrees that Vicis may proceed against any obligor
and/or the collateral in such order as it shall determine in its sole and
absolute discretion.  Vicis may file a separate action or actions against each
Guarantor, whether action is brought or prosecuted with respect to any security
or against any other Person, or whether any other Person is joined in any such
action or actions.  Each Guarantor agrees that Vicis and Issuer may deal with
each other in connection with the Obligations or otherwise, or alter any
contracts or agreements now or hereafter existing between them, in any manner
whatsoever, all without in any way altering or affecting the security of this
Guaranty.
 
(c)           The rights of Vicis hereunder shall be reinstated and revived, and
the enforceability of this Guaranty shall continue, with respect to any amount
at any time paid on account of the Obligations which thereafter shall be
required to be restored or returned by Vicis upon the bankruptcy, insolvency or
reorganization of any Person, all as though such amount had not been paid.  The
rights of Vicis created or granted herein and the enforceability of this
Guaranty shall remain effective at all times to guarantee the full amount of all
the Obligations even though the Obligations, including any part thereof or any
other security or guaranty therefor, may be or hereafter may become invalid or
otherwise unenforceable as against Issuer or any other guarantor of the
Obligations and whether or not Issuer or any other guarantor of the Obligations
shall have any personal liability with respect thereto.
 
(d)           To the extent permitted by applicable law, each Guarantor
expressly waives any and all defenses now or hereafter arising or asserted by
reason of:  (i) any disability or other defense of Issuer or any other guarantor
for the Obligations with respect to the Obligations (other than full payment and
performance of all of the Obligations); (ii) the unenforceability or invalidity
of any security for or guaranty of the Obligations or the lack of perfection or
continuing perfection or failure of priority of any security for the
Obligations; (iii) the cessation for any cause whatsoever of the liability of
Issuer or any other guarantor of the Obligations (other than by reason of the
full payment and performance of all Obligations); (iv) any failure of Vicis to
marshal assets in favor of Issuer or any other Person; (v) any failure of Vicis
to give notice of sale or other disposition of collateral to Issuer or any other
Person or any defect in any notice that may be given in connection with any sale
or disposition of collateral; (vi) any failure of Vicis to comply with
applicable Laws in connection with the sale or other disposition of any
collateral or other security for any Obligation, including, without limitation,
any failure of Vicis to conduct a commercially reasonable sale or other
disposition of any collateral or other security for any Obligation; (vii) any
act or omission of Vicis or others that directly or indirectly results in or
aids the discharge or release of Issuer or any other guarantor of the
Obligations, or of any security or guaranty therefor by operation of Law or
otherwise; (viii) any Law which provides that the obligation of a surety or
guarantor must neither be larger in amount nor in other respects more burdensome
than that of the principal or which reduces a surety’s or guarantor’s obligation
in proportion to the principal obligation; (ix) any failure of Vicis to file or
enforce a claim in any bankruptcy or other proceeding with respect to any
Person; (x) the election by Vicis, in any bankruptcy proceeding of any Person,
of the application or non-application of Section 1111(b)(2) of the United States
Bankruptcy Code; (xi) any extension of credit or the grant of any lien under
Section 364 of the United States Bankruptcy Code; (xii) any use of collateral
under Section 363 of the United States Bankruptcy Code; (xiii) any agreement or
stipulation with respect to the provision of adequate protection in any
bankruptcy proceeding of any Person; (xiv) the avoidance of any lien or security
interest in favor of Vicis for any reason; (xv) any bankruptcy, insolvency,
reorganization, arrangement, readjustment of debt, liquidation or dissolution
proceeding commenced by or against any Person, including without limitation any
discharge of, or bar or stay against collecting, all or any of the Obligations
(or any interest thereon) in or as a result of any such proceeding; or (xvi) any
action taken by Vicis that is authorized by this Section or any other provision
of any Transaction Document.  Until all of the Obligations have been paid in
full, each Guarantor expressly waives all presentments, demands for payment or
performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Obligations, and all notices of acceptance
of this Guaranty or of the existence, creation or incurrence of new or
additional Obligations.

 
-3-

--------------------------------------------------------------------------------

 
 
(e)           Condition of Issuer.  Each Guarantor represents and warrants to
Vicis that it has established adequate means of obtaining from Issuer, on a
continuing basis, financial and other information pertaining to the business,
operations and condition (financial and otherwise) of Issuer and its assets and
properties.  Each Guarantor hereby expressly waives and relinquishes any duty on
the part of Vicis (should any such duty exist) to disclose to such Guarantor any
matter, fact or thing related to the business, operations or condition
(financial or otherwise) of Issuer or its assets or properties, whether now
known or hereafter known by Vicis during the life of this Guaranty.  With
respect to any of the Obligations, Vicis need not inquire into the powers of
Issuer or agents acting or purporting to act on its behalf, and all Obligations
made or created in good faith reliance upon the professed exercise of such
powers shall be guaranteed hereby.
 
(f)           Continuing Guaranty.  This is a continuing guaranty and shall
remain in full force and effect as to all of the Obligations until all amounts
owing by Issuer to Vicis on the Obligations shall have been paid in full.
 
(g)           Subrogation; Subordination.  Each Guarantor expressly waives any
claim for reimbursement, contribution, indemnity or subrogation which such
Guarantor may have against Issuer as a guarantor of the Obligations and any
other legal or equitable claim against Issuer arising out of the payment of the
Obligations by such Guarantor or from the proceeds of any collateral for this
Guaranty, until all amounts owing to Vicis under the Obligations shall have been
paid in full and all commitments to lend have been terminated or expired.  In
furtherance, and not in limitation, of the foregoing waiver, until all amounts
owing to Vicis under the Obligations shall have been paid in full, each
Guarantor hereby agrees that no payment by such Guarantor pursuant to this
Guaranty shall constitute such Guarantor a creditor of Issuer.  Until all
amounts owing to Vicis under the Obligations shall have been paid in full, no
Guarantor shall seek any reimbursement from Issuer in respect of payments made
by such Guarantor in connection with this Guaranty, or in respect of amounts
realized by Vicis in connection with any collateral for the Obligations, and
such Guarantor expressly waives any right to enforce any remedy that Vicis now
has or hereafter may have against any other Person and waives the benefit of, or
any right to participate in, any collateral now or hereafter held by Vicis.  No
claim which any Guarantor may have against any other guarantor of any of the
Obligations or against Issuer, to the extent not waived pursuant to this
Section, shall be enforced nor any payment accepted until the Obligations are
paid in full and all such payments are not subject to any right of recovery.

 
-4-

--------------------------------------------------------------------------------

 
 
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF GUARANTOR
 
Each Guarantor hereby represents and warrants to Vicis as follows:
 
3.1           Authorization.  Such Guarantor is a corporation duly and validly
organized and existing under the laws of its state of organization, has the
corporate power to own its owned assets and properties and to carry on its
business, and is duly licensed or qualified to do business in all jurisdictions
in which failure to do so would have a material adverse effect on its business
or financial condition.  The making, execution, delivery and performance of this
Guaranty, and compliance with its terms, have been duly authorized by all
necessary corporate action of such Guarantor.
 
3.2           Enforceability.  This Guaranty is the legal, valid and binding
obligation of each Guarantor, enforceable against such Guarantor in accordance
with its terms.
 
3.3           Absence of Conflicting Obligations.  The making, execution,
delivery and performance of this Guaranty, and compliance with its terms, do not
violate any existing provision of Law; the articles of incorporation or bylaws
of any Guarantor; or any agreement or instrument to which each Guarantor is a
party or by which it or any of its assets is bound.
 
3.4           Consideration for Guaranty.  Each Guarantor acknowledges and
agrees with Vicis that but for the execution and delivery of this Guaranty by
such Guarantor, Vicis would not have acquired the Preferred Shares.  Each
Guarantor acknowledges and agrees that the proceeds of the sale of the Preferred
Shares will result in significant benefit to such Guarantor who is the
wholly-owned subsidiary of Issuer and the intended beneficiary of such proceeds.
 
ARTICLE 4
COVENANTS OF THE GUARANTOR
 
4.1           Actions by Guarantor.  No Guarantor shall take or permit any act,
or omit to take any act, that would:  (a) cause Issuer to breach any of the
Obligations; (b) impair the ability of Issuer to perform any of the Obligations;
or (c) cause an Event of Default under the Purchase Agreement.
 
4.2           Reporting Requirements.  Each Guarantor shall furnish, or cause to
be furnished, to Vicis such information respecting the business, assets and
financial condition of such Guarantor as Vicis may reasonably request.
 
ARTICLE 5
MISCELLANEOUS
 
5.1           Expenses and Attorneys’ Fees.  Guarantors shall pay all reasonable
fees and expenses incurred by Vicis, including the reasonable fees of counsel,
in connection with the protection or enforcement of its rights under this
Guaranty, including without limitation the protection and enforcement of such
rights in any bankruptcy, reorganization or insolvency proceeding involving
Issuer or any Guarantor, both before and after judgment.

 
-5-

--------------------------------------------------------------------------------

 
 
5.2           Revocation.  This is a continuing guaranty and shall remain in
full force and effect with respect to a Guarantor until Vicis receives written
notice of revocation signed by such Guarantor.  Upon revocation by written
notice, this Guaranty shall continue in full force and effect as to all
Obligations contracted for or incurred before revocation, and as to them Vicis
shall have the rights provided by this Guaranty as if no revocation had
occurred.  Any renewal, extension, or increase in the interest rate(s) of any
such Obligation, whether made before or after revocation, shall constitute an
Obligation contracted for or incurred before revocation.  Obligations contracted
for or incurred before revocation shall also include credit extended after
revocation pursuant to commitments made before revocation.
 
5.3           Assignability; Successors.  Each Guarantor’s rights and
liabilities under this Guaranty are not assignable or delegable, in whole or in
part, without the prior written consent of Vicis.  The provisions of this
Guaranty shall be binding upon each Guarantor, its successors and permitted
assigns and shall inure to the benefit of Vicis, its successors and assigns.
 
5.4           Survival.  All agreements, representations and warranties made
herein or in any document delivered pursuant to this Guaranty shall survive the
execution and delivery of this Guaranty and the delivery of any such document.
 
5.5           Governing Law.  This Guaranty and the documents issued pursuant to
this Guaranty shall be governed by, and construed and interpreted in accordance
with, the Laws of the State of New York applicable to contracts made and wholly
performed within such state.
 
5.6           Execution; Headings.  This Guaranty may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.  The article and section headings in this Guaranty are
inserted for convenience of reference only and shall not constitute a part
hereof.
 
5.7           Notices.  All notices, requests and demands to or upon Vicis or
any Guarantor (to be delivered care of Issuer) shall be delivered in the manner
set forth in Section 12.6 of the Purchase Agreement.
 
5.8           Amendment.  No amendment of this Guaranty shall be effective
unless in writing and signed by each Guarantor and Vicis.
 
5.9           Severability.  Any provision of this Guaranty which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Guaranty in such jurisdiction or
affecting the validity or enforceability of any provision in any other
jurisdiction.

 
-6-

--------------------------------------------------------------------------------

 
 
5.10         Taxes.  If any transfer or documentary taxes, assessments or
charges levied by any governmental authority shall be payable by reason of the
execution, delivery or recording of this Guaranty, Guarantors shall pay all such
taxes, assessments and charges, including interest and penalties, and each
Guarantor hereby indemnifies Vicis against any liability therefor.
 
5.11         WAIVER OF RIGHT TO JURY TRIAL.  EACH GUARANTOR ACKNOWLEDGES AND
AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS GUARANTY WOULD BE BASED
UPON DIFFICULT AND COMPLEX ISSUES AND, THEREFORE, SUCH GUARANTOR AGREES THAT ANY
LAWSUIT ARISING OUT OF ANY SUCH CONTROVERSY SHALL BE TRIED IN A COURT OF
COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.
 
5.12         SUBMISSION TO JURISDICTION; SERVICE OF PROCESS.  AS A MATERIAL
INDUCEMENT TO VICIS TO ENTER INTO THIS TRANSACTION:
 
EACH GUARANTOR AGREES THAT ALL ACTIONS OR PROCEEDINGS IN ANY MANNER RELATING TO
OR ARISING OUT OF THIS GUARANTY OR THE OTHER DOCUMENTS EXECUTED IN CONNECTION
HEREWITH MAY BE BROUGHT ONLY IN COURTS OF THE STATE OF NEW YORK OR THE FEDERAL
COURTS LOCATED IN NEW YORK AND SUCH GUARANTOR CONSENTS TO THE JURISDICTION OF
SUCH COURTS.  EACH GUARANTOR WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE
TO THE VENUE OF ANY SUCH COURT AND ANY RIGHT IT MAY HAVE NOW OR HEREAFTER HAVE
TO CLAIM THAT ANY SUCH ACTION OR PROCEEDING IS IN AN INCONVENIENT COURT; AND
 
each Guarantor consents to the service of process in any such action or
proceeding by certified mail sent to the address specified in Section 5.7.
Nothing contained herein shall affect the right of Vicis to serve process in any
other manner permitted by law or to commence an action or proceeding in any
other jurisdiction.

 
-7-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the undersigned has executed this Guaranty as of the day and
year first above written.
 

 
OMNIRESPONSE, INC.
       
By:
     
Name:  Robert DeCecco
   
Title:    Chief Executive Officer/President
       
OMNIRELIANT ACQUISITION SUB, INC.
       
By:
     
Name:  Robert DeCecco
   
Title:    Chief Executive Officer/President
       
DESIGNER LIQUIDATOR, INC.
       
By:
     
Name:  Robert DeCecco
   
Title:    Chief Executive Officer/President
       
OMNIRESPONSE CLEANING SOLUTIONS, INC.
       
By:
     
Name:  Robert DeCecco
   
Title:    Chief Executive Officer/President
       
DUAL SAW, INC.
       
By:
     
Name:  Robert DeCecco
   
Title:    Chief Executive Officer/President

 
Signature Page to Guaranty

 

--------------------------------------------------------------------------------

 
 

 
OMNIRESPONSE SAFETY SOLUTIONS, INC.
       
By:
     
Name:  Robert DeCecco
   
Title:    Chief Executive Officer/President
       
OMNIRELIANT CORP.
       
By:
     
Name:  Robert DeCecco
   
Title:    Chief Executive Officer/President


 
-9-

--------------------------------------------------------------------------------

 

ACCEPTANCE BY VICIS
 
This Guaranty Agreement is accepted by Vicis Capital Master Fund.
 

 
VICIS CAPITAL MASTER FUND
 
By:  Vicis Capital LLC
       
By:
     
Name:
   
Title:



Acceptance Page to Guaranty


 

--------------------------------------------------------------------------------

 